 Case 4:21-cv-04052-LLP Document 35 Filed 09/01/21 Page 1 of 8 PageID #: 259




  ,                            UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH DAKOTA
                                      SOUTHERN DIVISION

                             *********************************************************

                                         •• ■          *■

HOWELLDEAN.O'BRYAN, JR.,                               *        CIV 21-4052
                                                       *

               Petitioner,                             *
                                          .■       ,   *

        vs.                                            *        MEMORANDUM OPINION
                                                       *                AND ORDER
J. W. COX, in his capacity as                          *
Warden of Yankton Federal Prison Camp,                 *
                                                       *


               Respondent.                             *
                                               ■       *    ,

*************************************************^H<**^************************

                                        INTRODUCTION

       This is the habeas corpus petition pursuant to 28 U.S.C. § 2241 ofHowell Dean O'Bryan, Jr.,
an inmate at the Yankton Prison Camp in Yankton. South Dakota. Now pending before the Court
is a Motion to Dismiss for lack of subject matter jurisdiction and failure to state a claim. Mr.
O'Bryan resists the Motion, claiming that he is entitled to immediate release because of time credits
under the First Step Act. The Bureau of Prisons claims it does not have to allow any time credits
from the First Step Act to any prisoner until after January 15,2022. The Court finds that it does have
subject matter jurisdiction and a claim is stated Under which relief can he granted.


                                                       FACrS

       Mn O'Bryan was sentenced on August 15, 2017, is currently serving a 90-month sentence
for conspiring to possess with intent to distribute 50 grams or rnore of methamphetamine and for
illegally possessing a firearm. Respondent projects Mr. O'Bryan's release date to be February 23,
2022, via good conduct time release.                                /


       Mr. O'Bryan asserts he is now entitled to 14 months credit against his sentence which,
together with a six-month pre-release home detention eligibility, means he should already have been
released. Respondent calculates that Petitioner is entitled to 43.75 days of time credits hut will not
apply any time credits until after January 15, 2022.                      ,   ,
 Case 4:21-cv-04052-LLP Document 35 Filed 09/01/21 Page 2 of 8 PageID #: 260




                                          DISCUSSION

       The First Step Act("FSA"),Public LawNo. 115-391, was enacted into law on December 21,
2018. Mr. O'Bryan invokes the portion of the FSA dealing with an inmate's ability to earn time-
credits allowing bim to secure earlier release from prison.


       Congress directed the Bureau ofPrisons("BOP")to develop a system to assess each inmate's
risks and needs. 18 U.S.C. § 3632(a). That risk and needs assessment tool was requirW to be
completed no later than July 19, 2019. Id. The BOP met this deadline by announcing the
development ofits Prisoner Assessment Tool Targeting Estimated Risk and Needs("PATTERN")
tool on July 19, 2019. See Press Release 19-784, U.S. Dep't of Justice, Department ofJustice
Announces the Release of 3,100 Inmates Under the First Step Act, Publishes Risk and Needs
Assessment System available at bttps://www.justice.gov/opa/pr/department-justice-announces-
release-3100-inmates-under-first-step-act-publisbes-risk-and (last checked May 14, 2021).


       Congress then directed the BOP to apply this assessment(the PATTERN tool)to determine
each inmate's needs for programming appropriate to bim: 18 U.S.C. §3632(a)(3). This step was
required to be coihpleted 180 days after the creation ofthe PATTERN tool, or by January 15,2020.
The BOP met this deadline by screening all inmates using the PATTERN tool as announced on
January 15,2020. See Press Release 20-37, U.S. Dep't ofJustice,Department ofJustice Announces
Enhancement to the Risk AssessmentSystem and Updates on FirstStep ActImplementation available
at bttp://www.justice.gov/opa/pr/department-justice-announces-enLbancements-risk-assessment-
system-and-updates-first-step-act (last checked May 14, 2021).


       Congress created in the FSA a system of"time credits" to encourage inmates to participate
in the particular programming needed by them as indicated by their PATTERN assessment. 18
U.S.C.§ 3632(d). Under the FSA,time credits maybe earned by eligible prisoners who successfully
complete the right type ofprogramming or productive activities. 18U.S.C.§ 3632(d)(4)(A). Time
credits for the right kind ofprogramming are awarded at the rate of"10 days oftime credits for every
30 days of successful participation in evidence-based recidivism reduction programming or
productive activities." 18 U.S.C. § 3632(d)(4)(A)(i). An inmate may receive an additional 5 days
  Case 4:21-cv-04052-LLP Document 35 Filed 09/01/21 Page 3 of 8 PageID #: 261




credit for every 30 days,thus meaning such an imuate would receive 15 days credit or.50%,ifcertain
other conditions are met. 5'ee 18 U.S.C. § 3632(d)(4)(A)(ii).


        Not all programs or activities an inmate participates in qualify for these time credits. Id., and
§§ 3635(3),(5). The BOP cannot grant time credits for programs successfully completed before the
enactment ofthe FSA. 18 U.S.C. § 3632(d)(4)(B).


        The FSA directs the BOP to phase in the entire program for all prisoners. The phase-in ends
on January 15, 2022. 18 U.S.C. § 3621(h)(2). During the phase-in period, the BOP is to provide
priority to inmates based on the proximity of their release dates. 18 U.S.C. § 3621(h)(3).


        Congress specified that:
        Preliminary expansion of evidence-based recidivism reduction programs and
        authority to use incentives.- Beginning on the date of enactment of this subsection
       [December 21,2018],the Bureau ofPrisons may begin to expand any evidence-based
        recidivism reduction programs and productive activities that exist at q prison as of
        such date, [December 21, 2018] and mav offer to prisoners who successfully
        participate in such programs and activities the incentive and rewards described in
        subchapterD; (emphasis added).


18U.S,C. § 3621(h)(4).


        This is the subsection that has been primarily relied upon by those courts that have found no
. subject matter jurisdiction. The problem with that reliance is that the permissive "may" in each
instance only refers to the programs that were in existence on the date of enactment, December 21,
2018. There is an interplay between 18 U.S.C. § 3632(d)(4)(B) and 18 U.S.C. § 3621(h)(4).


        18 U.S.C. § 3632(d)(4)(B) with regard to time credits states:
               (B) Availability.-A prisoner may not earn time credits under this paragraph
        for an evidence-based recidivism reduction program that the prisoner successflillv
        completed-
               (i) prior to the.date of enactment of this subchapter;(emphasis added).
   Case 4:21-cv-04052-LLP Document 35 Filed 09/01/21 Page 4 of 8 PageID #: 262




         § 3632(d)(4)(B)prohibits only the earning oftime credits for pro grams completed before the
 enactment on December 21,2018. By comparison,§ 3621(h)(4) with its"may"language allows the
 BOP to expand the programs that existed at the time ofenactment, and the second"may" allows the
 BOP the diseretion to allow time credits for "such programs and activities." "Such programs" are
 the programs and "activities that exist at a prison as ofsuch date,....","such date" onee again being
 the date of enactment, December 21, 2018.


         § 3621(h)(4) is only dealing with programs that existed as of the date of enactment on
 December 21,2018, allowing those programs to be expanded ifthe BOP elects to do so. In addition,
 for only those programs in existence at the time ofthe enactment, the BOP can determine whether
 or not to give time credits. On the other hand, the BOP cannot because of 3632(d)(4)(B) give time
 credits if prisoners had completed such programs before the date of ehactment.


         Those two sections only deal with programs in effect before and at the time ofenactment of
 the First Step Act. 18 U.S.C. § 3621(h)(4) should not and cannot be read by its "may"language to
; be broadly applied to say that the BOP has discretion to not allow time credits either accrued after
 enactment ofFSA to January 15, 2022 or at any time after that. If the § 3621(h)(4) was interpreted
 as is urged, it would mean that after January 15, 2022 the BOP could refuse to honor time credits.
 Such a reading of the First Step Act is contrary to the mandatory language of the Act such as 18
 U.S.C. § 3632(d)(4)(A) which provides that a prisoner "shall earn time credits as follows...." and 18
 U.S.C. § 3632(d)(4)(G) which provides that time credits "shall be applied toward time in prison
 custody or supervised release...." -


          If, for example, a prisoner at the time of enactment was in a recidivism reduction program
 at the time of enactment of the FSA, but had not completed the program, then upon successful
 completion,the BOP would have the discretion as granted by Congress in § 3621(h)(4)to determine
 whether or not the prisoner would get time credit for that completion.


         Further, § 3621(h)(4) makes no mention ofJanuary 15,2022. It does not even infer that time
 credits earned after enactment cannot or need not be credited before January 15, 2022. Instead, no
 Case 4:21-cv-04052-LLP Document 35 Filed 09/01/21 Page 5 of 8 PageID #: 263




exception to allowing time credits under the FSA is made to the mandates in § 3632(d)(4)(A) and
§ 3632(d)(4)(C) other than the prohibition in § 3632(d)(4)(B)to allowing time credits for programs
eompleted before enactment.


       Many of the time credits claimed by Petitioner O'Bryan are for programs successfully
eompleted before FSA enactment. Those claims fail due to 18 U.S.C. § 3632(d)(4)(B).


       The BOP acknowledges that O'Bryan has now successfully eompleted a college degree
program on or about August 9, 2021. As a result, he will receive another 12.5 days oftime credit
for a total of43.75 days of time credit under the First Step Act.


       18 U.S.C. § 3632(d)(4)(A) provides: "A prisoner, except for an ineligible prisoner under
subparagraph(D), who successfully completes evidence-based recidivism reduction programming
or productive activities, shall earn time credits as follows:"(emphasis added). Subparagraph(D)
contains an extensive list ofoffenses which disqualify offenders from time credits. Roughly halfof
the BOP population is ineligible for time credits because of their offense of conviction. Julie
Samuels,Emily Tiry,Implementation ofthe First Step Act: The Risk and Needs Assessment,
Institute at 3(July 6. 20211. www.urban.org.                            ,


       In addition, 18 U.S.C. § 3632(d)(4)(C) provides:
       Time credits earned under this paragraph by prisoners who successfully participate
       in recidivism reduction programs or productive activities shall be applied toward
       time in prerelease custody or supervised release. The Director of the Bureau of
       Prisons shall transfer eligible prisoners, as determined under section 3624(g), into
       prerelease custody Or supervised release (emphasis added).


       Mandatory words such as "shall" impose a duty and permissive words sucfr as "may" grant
discretion, the mandatory/permissive canon of statutory construction. Antonin Scalia & Bryan
A. Garner,Reading Law: The Interpretation of Legal Texts 112(2012).
 Case 4:21-cv-04052-LLP Document 35 Filed 09/01/21 Page 6 of 8 PageID #: 264



       In considering whether an agency's interpretation ofa statute gets deference under Chevron,
U.S.A., Inc. V. Nat. Res. Def. Council, Inc., 467 U.S. 837(1984), the court is guided by:
       Where a court reviews an agency's construction of the statute which it administers,
       it is confronted with two questions. First, applying the ordinary tools of statutory
       construction, the court must determine whether Congress has directly spoken to the
       precise question at issue. If the intent of Congress is clear, that is the end of the
       matter; for the court, as well as the ageney, must give effect to the unambiguously
       expressed intent of Congress.


Mayo Clinic v. U.S.,991 F.3d 789, 792(8th Cir. 2021)(quoting City ofArlington v. FCC,569 U.S.
290, 296,133 S.Ct. 1863, 185 L.Ed.2d 941 (2013)).


       In the FSA,Congress used mandatory words and permissive words. The intent ofCongress
was clear in each instance. Accordingly, no deference is to be accorded to the BOP position that it
need do nothing with accrued time credits under the FSA until January 15, 2022.


       Where as here the intent ofCongress is clear, there is no need to go to CAevron step two and
among other things, consult legislative history. Ifthe legislative history ofthe FSA were eonsulted,
it would only confirm what Congress clearly expressed in the text of the FSA. See Goodman v.
Ortiz,2020 WL5015613(D.N.J. 2020). The BO? is supposed to now get on with applying the FSA
to prisoners, with the short-timers to get preference in the phase-in of the FSA. 18 U.S.C.
§ 3621(h)(3) "Priority during phase-in during the 2-year period described in paragraph (2)(A), the
priority for such programs and activities shall be accorded based on a prisoner'proximity to release
date." Not only are the short-timers such as O'Bryan to get priority for getting into the programs and
activities, but if they successfully complete the programs or activities, they are entitled to the time
credits earned. 18 U.S.C. § 3632(d)(4) provides:
       (4)     Time credits.~
              (A) In general.—A prisoner, except for an ineligible prisoner under
        subparagraph(D), who successfully completes evidence-based recidivism reduction
        programming or productive activities, shall earn time credits as follows:(emphasis
      ^ added).                                                                    '

       Petitioner has an early release date of February 23, 2022, via good conduct time release.
 Case 4:21-cv-04052-LLP Document 35 Filed 09/01/21 Page 7 of 8 PageID #: 265



With the BOP position of no FSA time eredits being applied before January 15, 2022, that means
that the BOP will not honor or apply a portion of the 43.75 days of credit Petitioner is entitled to
under the First Step Act.


        There are general complaints about other applications ofthe FSAbytheBOP. O'Bryanhas
successfully completed apost-secondary Associate's degree tlirough Mount Marty University,which
results in 200 EBRR (evidence-based recidivism reduction) programming hours, and he has 500
EBRR programming hours from successful completion ofthe RDAP program, which is an extensive
drug treatment program. Those 700 EBRR programming hours result in 43.75 days oftime credit
under the First Step Act. Wliether of not that is appropriate credit is not before the court so the court
applies the credits as calculated by the BOP.


       Petitioner is entitled to receive all of his 43.75 days of credit to move back his current
February 23, 2022 release date; Whether those time credits are applied for pre-release custody or
transfer to supervised release is by statute within the discretion ofthe Bureau ofPrisons. 18 U.S.C.
§ 3632(d)(4)(C); 18 U.S.C. § 3624(g). Accordingly,


       IT IS ORDERED:




        1.     The Report and Recommendation is not adopted. Petitioner's objections to
               the Report and Recommendation are granted only to the extent set forth
                above.


       2.      The Respondent's Motion to Dismiss for lack of subject matterjurisdiction
               and failure to state a claim, upon which relief can be granted. Doc. 14, is
               denied. •


       3.      The Petition pursuant to 28 U.S.C. §2241,Doc. 1,is grantedto the extent set
               forth'above.
Case 4:21-cv-04052-LLP Document 35 Filed 09/01/21 Page 8 of 8 PageID #: 266




     Dated this __l__f3ay of September, 2021.
                                         BY THE COURT:




                                      ^ Liwvrence L. Piersol
ATTEST:                                  United States District Court
MATTHEW W.THELEN,CLERK
